Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction requirement has been withdrawn and all claims are examined hereby. 
Following prior arts are considered pertinent to applicant's disclosure.
Glira et. al. “Rigorous Strip Adjustment of UAV-based Laser scanning Data Including Time-Dependent Correction of Trajectory Errors” Photogrammetric Engineering & Remote Sensing Vol. 82, No. 12, December 2016, pp. 945–954. (hereinafter Glira)
“Towards Automated LiDAR Boresight Self-calibration” Author: Skaloud, Jan ; Schaer, Philipp Published inMMS 2007, Padova; 5th International Symposium on Mobile Mapping Technology, Padova (Italy), May 29-31, 2007 (hereinafter Skaloud)
Seube et. al. “A simple method to recover the latency time of tactical grade IMU systems ” 2012 International Society for Photogrammetry and Remote Sensing, Inc. (ISPRS) Published by Elsevier (hereinafter Seube)
US 20180307238 A1  (hereinafter Wisniowski)
AUTOMATIC IN-FLIGHT BORESIGHT CALIBRATION CONSIDERING TOPOGRAPHY FOR HYPERSPECTRAL PUSHBROOM SENSORS, IGARSS 2014
Development of a Portable Mobile Laser Scanning System with Special Focus on the System Calibration and Evaluation; MCG 2016 – 5th International Conference on Machine Control & Guidance “Facing complex outdoor challenges by inter-disciplinary research” Vichy, France, October 5-6th, 2016
K. D. Singh and C. Nansen, "Advanced calibration to improve robustness of drone-acquired hyperspectral remote sensing data," 2017 6th International Conference on Agro-Geoinformatics, 2017, pp. 1-6, doi: 10.1109/Agro-Geoinformatics.2017.8047061.
Liu W. LiDAR-IMU Time Delay Calibration Based on Iterative Closest Point and Iterated Sigma Point Kalman Filter. Sensors (Basel). 2017 Mar 8;17(3):539. doi: 10.3390/s17030539. Erratum in: Sensors (Basel). 2017 Dec 05;17 (12 ): PMID: 28282897; PMCID: PMC5375825. 
“A Direct Georeferencing System for Real-Time Position and Attitude Determi-Nation of Lightweight UAVS;” Christian Eling, Lasse Klingbeil and Heiner Kuhlmann; 17-21 May 2015
IN-SITU CAMERA AND BORESIGHT CALIBRATION WITH LIDAR DATA, 2007
PRECISE POSITIONING OF UAVS - DEALING WITH CHALLENGING RTK-GPS MEASUREMENT CONDITIONS DURING AUTOMATED UAV FLIGHTS
“A LIGHT-WEIGHT LASER SCANNER FOR UAV APPLICATIONS” The International Archives of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume XLI-B1, 2016 XXIII ISPRS Congress, 12–19 July 2016, Prague, Czech Republic
Simultaneous Calibration of ALS Systems and Alignment of Multiview LiDAR Scans of Urban Areas; IEEE TRANSACTIONS ON GEOSCIENCE AND REMOTE SENSING, VOL. 50, NO. 6, JUNE 2012




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.
Claim 1 recites the limitation "said data".  There is insufficient antecedent basis for this limitation in the claim. Dependent claims inherited this.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Glira in view of Skaloud.

Regarding Claim 1. Glira teaches a method of automatically calibrating a mobile LiDAR system comprising the steps of:	 providing a remotely controlled UAV equipped with a global network satellite (GNSS) system, an inertial measurement unit (IMU), and a light detection and ranging (LiDAR) device [(Fig.5; the INS teaches IMU; the laser scanner teaches LiDAR as evident by “range finder offset” for the scanner parameter in page 946 left column)] :	 calibrating LiDAR-IMU roll, pitch and yaw boresight angles and lever arms between the positioning reference point (PRP) and the optical center (OC) of the LiDAR to eliminate systematic errors resulting from misalignment between the LiDAR and IMU measurement frames [(“mounting calibration parameters (which
describe the positional and rotational offsets between the scanner
and the GNSS/INS system)” and “the rotational
part of the mounting calibration (boresight misalignment)”; “the mounting calibration parameters (lever-arm and misalignment)”. page 946, left column; and page 947 right column)] :	 activating the LiDAR to scan natural terrain though overlapping predetermined strips and storing said data in a system memory device [(page 946, left column; overlapping strips; Fig.5 system is expected to have memory as data being processed)] :


Glira does not explicitly show subdividing the strips into small surface elements whenever they can be fitted into a common planar surface: employing an automatic planar surface element selection process most relevant for boresight estimation, adjusting the selection points to planar surface elements to optimizing boresight angles, 

However, in the same/related field of endeavor, Skaloud teaches subdividing the strips into small surface elements whenever they can be fitted into a common planar surface: [(Fig.8; section 3 )] 	 employing an automatic planar surface element selection process most relevant for boresight estimation, adjusting the selection points to planar surface elements to optimizing boresight angles, and storing said data in a system memory device [(section 3; Automated roof detection ; Rooftop is important for boresight accuracy)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion saves operators time [(Skaloud section 4.2)]   

Skaloud additionally teaches with respect to claim 2. The method of automatically calibrating a mobile LiDAR system of claim 1, further comprising the step of applying a boresight sensitivity criterion to select a surface element most relevant for boresight estimation. [(Skaloud “the roofs are identified within a reference strip (normally the strip with the best data quality)”; section 3)] 

Glira in view of Skaloud additionally teaches with respect to claim 3. The method of automatically calibrating a mobile LiDAR system of claim 1, wherein the step of scanning preselected points from natural terrain or man-made structures though overlapping strips comprises serially traversing at least two overlapping and opposite parallel survey lines wherein the outer beam of the second line overlaps points scanned at the nadir of the first line [(Glira page 946, left column; overlapping strips; Skaloud Fig.9)] .

Glira in view of Skaloud additionally teaches with respect to claim 4. The method of automatically calibrating the mobile LiDAR system of claim 1, further comprising the step of repositioning said remotely controlled aerial UAV aircraft to alternate selected points of natural terrain and repeating said steps. [(Skaloud Fig.9; Glira Figure 3; Strip a, Strip b)] .

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glira in view of Seube.

Regarding Claim 5. Glira teaches a method of automatically calibrating a mobile LiDAR system comprising the steps of:	 providing a remotely controlled aerial UAV aircraft equipped with a global network satellite (GNSS) system, an inertial measurement unit (IMU), and a light detection and ranging (LiDAR) device:		 and performing a second calibration employing LiDAR-IMU boresight automatic calibration (LIBAC) roll, pitch and yaw boresight angles and lever arms between the positioning reference point (PRP) and the optical center (OC) of the LiDAR:	 and storing resultant data in a system memory device.


Glira does not explicitly show performing a first calibration employing an LiDAR-IMU latency automatic calibration (LILAC) from natural terrain data:

However, in the same/related field of endeavor, Seube teaches performing a first calibration employing an LiDAR-IMU latency automatic calibration (LILAC) from natural terrain data [(total IMU-LiDAR latency {page 85, right column}; Seube )] .
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion improves accuracy [(Seube section 1. Please note it is also describing error due to scanning and boresight)]   

Regarding Claim 6: Please see cited portions of prior art of claim 5. 


Glira in view of Seube additionally teaches with respect to claim 7. The method of automatically calibrating a mobile LiDAR system claim 6, wherein the LiDAR-IMU latency determination includes an estimation performed by adjusting a set of points on a quadratic surface, and further determining the latency and the surface parameters [(Seube Fig.4 and Fig.1)] .

Glira in view of Seube additionally teaches with respect to claim 8. The method of automatically calibrating a mobile LiDAR system claim 7, wherein selected data used for the calibration is collected while the aerial UAV aircraft is traversing a single line on a relatively flat and smooth terrain. [(Glira page 951, last paragraph “course of the Pielach River” & Fig.6 )] 

Glira in view of Seube additionally teaches with respect to claim 9. The method of automatically calibrating a mobile LiDAR system claim 7, wherein the selected data is taken using a dynamic criterion with high angular velocities and low angular acceleration of the UAV aircraft. [(Seube page 86 left column; page 89 left column, description below Table 2; fast and high dynamic motion of aircraft and other vehicle is taken into consideration, after initial acceleration a low acceleration is expected,)] 

Claims 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glira in view of Seube in view of Wisniowski.

Regarding Claim 10. Please see the analysis of claim 5, and note a generic control system to control the mobile LiDAR is obvious based on Glira in view of Seube. Additionally Fig.5 shows the UAV is not tethered, therefore remotely controllable is understood.  

Glira in view of Skaloud does not explicitly show a control system operative to automatically control a mobile LiDAR system

However, in the same/related field of endeavor, Wisniowski teaches a control system operative to automatically control a mobile LiDAR system [(para 23, 54, 45)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to enhance automation.


Glira in view of Skaloud in view of Wisniowski additionally teaches with respect to claim 12. The remotely controlled aerial UAV aircraft of claim 10, said aircraft further comprising an embedded computer integrated with said global network satellite (GNSS) system, an inertial measurement unit (IMU), and a light detection and ranging (LiDAR) device [(Wisniowski para 29, 31, 39)] .

Glira in view of Skaloud in view of Wisniowski additionally teaches with respect to claim 13. The remotely controlled aerial UAV aircraft of claim 10, said aircraft further comprising a digital camera oriented to photograph terrain being scanned [(Glira Fig.5)] .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glira in view of Seube in view of Wisniowski in view of Skaloud.

Regarding Claim 11. The remotely controlled aerial UAV aircraft of claim 10, wherein said control system includes an automatic data selection algorithm [(see corresponding analysis of claim 1 & 10)] 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426